Hanlon, J.
(dissenting). I respectfully dissent. In my view, the Commonwealth has failed to prove beyond a reasonable doubt that the defendant’s admitted intimidation of Joseph Alvarado was “by virtue of his role as a witness.” Commonwealth v. McCreary, 45 Mass. App. Ct. 797, 799 (1998) (McCreary). The facts of this case are important to understanding the issue. In her testimony, Angela Perez described a long history involving the defendant, Alvarado, and herself. She said that Alvarado had violently and repeatedly abused her over a period of years and that she had tried unsuccessfully to end the relationship, several times seeking restraining orders. During that time, she was acquainted with the defendant, who lived nearby and who was a fire fighter and a single parent. At that time, she “really didn’t trust anybody but [the defendant], and he was a very loyal friend” to her. When Alvarado was incarcerated, between 2005 *646and 2008, he became suspicious that Perez and the defendant were involved romantically, and he sent Perez letters threatening both of them.
After Alvarado’s release in July, 2008, there was an incident involving Alvarado and Perez, followed the next morning by a confrontation between the defendant and Alvarado; for his part in the confrontation, the defendant was charged with assault and battery by means of a dangerous weapon and armed assault with intent to murder. He was arraigned on those charges in District Court on July 15, 2008, and then released and placed on pretrial probation with an order to stay away from Alvarado.
More than three months later, on November 21, 2008, Alvarado was charged with shooting a gun at Perez as she was driving away from him; he appeared for arraignment a short time later in the Springfield Division of the District Court Department. It was at that time that the defendant, originally in court to report to his probation officer, threatened Alvarado (in Spanish), in front of witnesses, telling Alvarado that he was going to kill him and making a gesture as if he were pointing a gun to his head. Almost a year later, on October 19, 2009, the defendant was indicted on all of the charges: those involving the July, 2008, incident as well as the November 21, 2008, intimidation and threat charges. In March, 2011, he was tried and convicted only of the intimidation of a witness charge.
Against that background, this court’s comment in McCreary case is instructive. “In the case law to date applying G. L. c. 268, § 13B, the intent of the defendant to influence the testimony the target witness may give has been a fairly obvious inference.” McCreary, supra at 800. After McCready, the same observation remains true. So, for example, in Commonwealth v. Perez, 460 Mass. 683, 702-703 (2011), “[w]hile in custody awaiting trial, the defendant wrote a letter to [a key witness] in which he sought to convince her either to recant her grand jury testimony or not to testify at trial.” In Commonwealth v. Valentin V., ante 202, 206 (2013), “[t]he alleged threats were communicated in specific reference to the claim that [the victim] was a ‘snitch’ regarding the recent theft of the Xbox.” In Commonwealth v. Bell, ante 61, 64 (2013), “[t]he defendant made his threat immediately after he had been found guilty of open *647and gross lewdness arising from his exposing himself to the victim, and before sentencing, when she would have the opportunity to make her victim impact statement to the trial judge.”
On the other hand, this court recognized in McCreary that there is a meaningful distinction between a threat of vengeance for something done in the past and a threat intended to influence a witness. In McCreary, a father confronted a police officer who had arrested his fourteen year old son and, allegedly, had kicked the boy in the head. We observed, “[ajssuming intimidation by the defendant of [the officer], for which there was ample evidence, the question remain[ed] whether the intimidation of [the officer] was by virtue of his role as a witness. Or, as the defense has urged, was . . . McCreary simply venting his anger against [the officer] for something McCreary believed [the officer] had done in the past, namely, kicked Mc-Creary’s son in the head?” Id. at 799-800. In that case, we resolved the question in the Commonwealth’s favor because “[t]he place, time, and circumstances of McCreary’s approach . . . [brought] his conduct within the scope of the statute. . . . The place of approach was right outside the courtroom in which McCreary’s son was to be tried, and the approach was at a time just before the scheduled start of that trial. We think contact with the witness at the very brink, both in terms of time and place, of the witness function is a particularly material fact” (emphasis supplied). Id. at 800-801.
Other cases that have addressed the issue have stressed that the proximity, both temporal and physical, of the intimidating behavior to the legal proceeding the defendant seeks to influence, that is, to the witness function, is an important factor in discerning the defendant’s intent. See, e.g., Commonwealth v. Robinson, 444 Mass. 102, 109-110 (2005), quoting from McCreary (“[T]he timing of the defendant’s actions makes it more, rather than less, likely that he was trying to intimidate the witness. ... In the instant case, the defendant acted aggressively and glared at the victim at the show cause hearing. He pushed a table away, and the victim described the defendant as asking in a ‘bloodcurdling way, “Are you sure you want to go on with this?” ’ A jury could find that asking this question of the victim just before he was to testify reasonably could be viewed *648as an attempt to influence the victim to alter his testimony, or even drop the charges. The Appeals Court has noted that ‘contact with the witness at the very brink, both in terms of time- and place, of the witness function is a particularly material fact.’ [McCreary, supra] at 801”). See Commonwealth v. Cathy C., 64 Mass. App. Ct. 471, 475 (2005) (“Needless to say, to constitute a violation under G. L. c. 268, § 13B, there must be a close nexus between a defendant’s conduct and the discharge of a victim’s responsibilities as witness or juror”); Commonwealth v. Pagels, 69 Mass. App. Ct. 607, 614 (2007) (“The time and the circumstances of the contact bolster this conclusion”). See also Commonwealth v. Robinson, 444 Mass. at 111, citing Commonwealth v. McCreary, 45 Mass. App. Ct. at 800.
I agree with the majority that the defendant acted with the intent to intimidate; he does not dispute that. The issue is whether, in threatening Alvarado, at the time of Alvarado’s arraignment, the defendant intended to influence Alvarado’s testimony in a case that had been pending for months and would not be tried in the foreseeable future, or whether, in the far more likely scenario, the defendant intended revenge because Alvarado had just shot at Perez or for some other reason. All of the circumstances of time and place here support the second proposition; the proximity was to Alvarado’s arraignment for shooting at Perez — not to any testimony he might someday give against the defendant. Even viewing the evidence in the light most favorable to the Commonwealth, I do not see how a rational jury could be persuaded beyond a reasonable doubt that the defendant, having ignored Alvarado for three months, while his own case was pending and both were free in the community, then chose to threaten Alvarado in a court house in front of government witnesses because he might be a witness against him sometime in the future, and not because Alvarado was being arraigned for shooting at Perez or for some other reason. Such a conclusion makes meaningless the requirement that the Commonwealth prove that the defendant specifically intended to interfere with a criminal proceeding. In my view, the motion for a required finding of not guilty should have been allowed.